Name: Commission Implementing Regulation (EU) 2015/1932 of 26 October 2015 suspending submission of applications for import licences under the tariff quota opened by Regulation (EC) No 1918/2006 for olive oil originating in Tunisia until the end of the 2015 quota year
 Type: Implementing Regulation
 Subject Matter: international trade;  Africa;  agricultural policy;  trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 28.10.2015 EN Official Journal of the European Union L 282/10 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1932 of 26 October 2015 suspending submission of applications for import licences under the tariff quota opened by Regulation (EC) No 1918/2006 for olive oil originating in Tunisia until the end of the 2015 quota year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 1918/2006 (2) opened annual tariff quotas for imports of virgin olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported direct from that country to the Union. (2) The quantities covered by the applications for import licences lodged from 1 January 2015 to 4 August 2015 exceed the annual limit of 56 700 tonnes laid down in Article 2(1) of Regulation (EC) No 1918/2006. Commission Implementing Regulation (EU) No 2015/1371 (3) established an allocation coefficient to be applied to the quantities applied for on 3 and 4 August 2015 and suspended the submission of further applications for the month of August 2015. Submission of further applications should be suspended until the end of the current quota year. (3) In order to ensure that the measure is effective, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Submission of applications for import licences under the quota referred to in Article 2(1) of Regulation (EC) No 1918/2006 is hereby suspended until the end of the current quota year from 28 October 2015. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quotas for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (3) Commission Implementing Regulation (EU) No 2015/1371 of 7 August 2015 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 3 to 4 August 2015 under the tariff quota opened by Regulation (EC) No 1918/2006 for olive oil originating in Tunisia and suspending submission of applications for such licences for the month of August 2015 (OJ L 211, 8.8.2015, p. 32).